DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dean Small on 5/10/2022.

The application has been amended as follows: 
In the Claims:	Claim 18 has been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically a cardiac stimulation system/method comprising a processor communicatively coupled to the pulse generator and adapted to receive response characteristics from the one or more sensing electrodes; and a memory communicatively coupled to the processor, the memory including instructions executable by the processor that, when executed by the processor, cause the processor to: apply, using the pulse generator, an impulse through the stimulating electrode to induce a response from the patient heart; measure, using the sensing electrode, an electrical response of the patient heart to application of the impulse; generate response data from the electrical response of the patient heart; and analyze a first set of time-domain characteristics of the response, the first set of time-domain characteristics selected to determine whether the impulse resulted in selective capture of the His bundle, wherein analyzing the first set of time-domain characteristics includes applying a first filter to the response data, the Serial No. 16/867,215Page 4 of 913485US02 (013-0460US2)first filter configured to at least one of attenuate or isolate frequencies in the response data indicative of selective capture; and in response to determining the impulse did not result in selective capture, the instructions further cause the processor to analyze a second set of time-domain characteristics of the response using the processor, the second set of time-domain characteristics to determine whether the impulse resulted in non-selective capture, wherein analyzing the second set of time-domain characteristics includes applying a second filter to the response data, the second filter configured to at least one of attenuate or isolate frequencies in the response data indicative of non-selective capture.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792